 



Exhibit 10.01

January 12, 2004

Dear Tom,

On behalf of Symantec Corporation, I am to offer you employment as Senior Vice
President, Worldwide Sales, Grade 20. In this position you will report directly
to me, and be located in our Cupertino, California Offices.

Your starting annual base salary will be $325,000.00 and you will be eligible
for an annual focal (performance) review, beginning in 2004, provided that your
base salary shall not be reduced during your employment. Under our Executive
Bonus Plan, your annual bonus at target will be 60% of your annual base salary,
which will make your annual on target compensation $520,000.00. Symantec will
pay you a one-time hire-on bonus in the amount of $285,000.00 (less withholding
allowances) payable within thirty (30) days of you beginning employment with us.
If you voluntarily terminate employment with Symantec prior to completing one
year of service, you will be required to reimburse Symantec a prorated share of
the total hire-on bonus.

In addition, you will be paid the amount of $962,370.00, payable in three equal,
semi-annual payments beginning in July 2004, subject to your being employed at
the time of payout, and subject to Symantec’s meeting its planned revenue
objectives. For every percentage point by which Symantec should fail to meet its
planned revenue objectives for the applicable period of time, the corresponding
semi-annual payment to you shall be reduced by the same number of percentage
points (“Reduction”). However, in the event that your current employer deems
Symantec to be a ‘competitor’ and does not permit you to exercise your current
vested options, you will instead be paid the amount of $1,818,370.00, payable in
six equal, semi-annual payments beginning in July 2004, subject to the same
restrictions as stated above, except that the Reduction shall only be applied to
the first $962,370.00 paid and not to the balance due you. Please see the
attached “Total Direct Compensation for Executives” for additional information
regarding additional perquisites available at this level. Any amount owed to you
pursuant to this paragraph shall be paid in full immediately 1) in the event of
your death (in which case payment shall be made to your surviving family
members) or your becoming permanently disabled and unable to work, or 2) in the
event that your employment is terminated at any time without cause by Symantec
or 3) in the event that Symantec is acquired by another entity and the acquiring
party terminates your employment without cause. For this purpose, “cause” shall
mean (i) an intentional act which causes loss, property damage or personal
injury to the property or reputation of Symantec or its subsidiaries; (ii) any
crime or act of fraud or dishonesty against Symantec or its subsidiaries;
(iii) the commission of a felony; (iv) habitual neglect of duties which is not
cured within ten (10) days after notice thereof by your supervisor, the CEO or
Board of Directors of Symantec to you, (v) the disregard or violation of the
written policies of or

 



--------------------------------------------------------------------------------



 



breach of your fiduciary duties to Symantec or its subsidiaries which causes
loss, damage or injury to the property or reputation of Symantec or its
subsidiaries which is not cured within ten (10) days after notice of such
neglect by your supervisor, the CEO or Board of Directors of Symantec to you;
(vi) or any material breach of your ongoing obligation not to disclose
confidential information, and not to assign intellectual property developed
during employment.

Symantec will provide you with relocation assistance to the area. You agree to
relocate to California as soon as you deem practicable, and at the latest within
two years from the date of you commence employment.

This offer is contingent upon successful completion of your background checks
and approval by Symantec’s Compensation Committee. This offer and agreement
supersedes and replaces any prior verbal or written agreements between you and
Symantec relating to the subject matter hereof, including, but not limited to,
any and all prior employment offer letters or agreements.

Additionally, during your employment you will be eligible to participate in all
employee benefits plans and perquisites applicable to your position, including
Symantec’s Stock Purchase Plan, 423, matching 401(k) savings and investment
plan, health insurance, and all other benefits and perquisites offered to senior
officers at your grade level.

We will recommend to the Board of Directors that you be granted an option to
purchase 150,000 shares of Symantec’s common stock under our 1996 Stock Option
Plan. The price of the stock will be the closing price of the reported in The
Wall Street Journal. The option grant date will be your first day of employment.
The option will vest over a four-year period starting from your first day of
employment, at the rate of 25% of the option at the end of your first year of
employment, and on a monthly basis thereafter. You will also be eligible for
future stock option grants based on performance, should Symantec make such
future grants from time to time.

Attached is an Employment Agreement that must be signed and returned with your
signed offer letter. This Agreement must be signed before you start work as
Symantec. It requires that you hold in confidence any proprietary information
received as an employee of Symantec and to assign to us any inventions that you
make while employed by Symantec. It also requires that you comply with
Symantec’s Business Conduct Guidelines. We wish to impress upon you that you are
not to bring with you any confidential or proprietary material of any former
employer or to violate any other obligation to your former employers, and that
the Agreement that you will be asked to sign contains a representation by you
that you have not brought nor will you use any such material at Symantec.

This letter does not constitute a contract of employment for any specific period
of time but will create an “employment at will” relationship. This means that
the employment relationship may be terminated by either party for any reason at
any time. Any statements or representation to the contrary (and, indeed any
statements contradicting any provisions

 



--------------------------------------------------------------------------------



 



of this letter) should be regarded by you as ineffective. Participation in any
of Symantec’s stock option or benefit programs is not to be regarded as
assurance of continued employment for any particular period of time.

Please note that to comply with regulations adopted in the Immigration Reform
and Control Act of 1986 (IRCA), we require that you present documentation
demonstrating that you have the authorization to work in the United States on
your first working day. If you have any questions about this requirement, which
applies to U.S. citizens and non -U.S. citizens alike, please contact your Human
Resources Representative.

The offer described in this letter will be valid for three (3) working days from
the date of this letter unless we notify you otherwise. Please confirm your
acceptance of this offer by signing this letter in the space indicated and
faxing the signed letter to (408) 517- 8121, Attn: Hillary Weingast for Rebecca
Ranninger, followed by mailing the signed original letter to Symantec Human
Resources, Attn: Rebecca Ranninger, 20330 Stevens Creek Blvd., Cupertino, CA
95014 prior to your first working day.

We believe that Symantec will continue to be a leading force in the internet
security industry and hope that you will accept this offer and join us in
building the future.

Sincerely,

John Schwarz
President and Chief Operating Officer

I accept the offer of employment stated in this letter, and expect to commence
employment on Janaury 14, 2004.

     
/s/ Thomas W. Kendra


--------------------------------------------------------------------------------

  Jan. 14, 2004


--------------------------------------------------------------------------------

Signature
  Date

 